Exhibit 10.2

 

 



Amendment No. 2 to EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made as of
this 1st day of October 2018 (the “Effective Date”), by and between Summit
Healthcare REIT, Inc, a Maryland corporation (“Company”), and Elizabeth
Pagliarini, an individual resident in the State of California (“Executive”).

 

RECITALS

 

WHEREAS, Company entered into the original employment agreement with Executive
as of September 23, 2015, as amended by Amendment No. 1 dated effective January
1, 2018 (collectively, the “Original Agreement”), subject to the terms and
conditions of the Original Agreement; and

 

WHEREAS, Executive and Company desire to amend the Original Agreement.

 

WHEREAS, all capitalized terms not defined herein shall have the same meanings
ascribed to them in the Original Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises, of the mutual
agreements and covenants contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows, effective as of the Effective Date:

 

1.Term.

 

The Employment Period (as defined in the Original Agreement) shall continue
until the third (3rd) anniversary of the Effective Date of this Amendment.

 

2.Base Salary.

 

Base Salary shall be equal to $275,000 per annum.

 

3.Rights upon Termination; Change in Control.

 

(a)Section 4.5.1(i) of the Original Agreement shall be deleted and replaced with
the following:

 

an amount equal to two (2) times Base Salary, payable as follows: (i) fifty
percent (50%) of the amount shall be paid in a single lump sum amount within 10
days after the date by which Executive signs and returns a Release (and any
revocation period has lapsed or expired) as provided for in Paragraph 4.7 below
(presuming such Release has not been revoked); and (ii) the remaining fifty
percent (50%) of the amount shall be paid in equal monthly installments over a
twelve (12) month period on the first day of each month, commencing with the
first day of the month immediately following payment of the first fifty percent
(50%) installment.

 



 

 

 

(b)The first sentence of Section 4.5.3(i) of the Original Agreement shall be
deleted and replaced with the following:

 

At all times throughout Executive’s employment with the Company, Company shall
pay the premiums for a term life insurance policy with a death benefit of no
less than Five Hundred Thousand Dollars ($500,000).

 

(c)Section 4.5.4(i) of the Original Agreement shall be deleted and replaced with
the following:

 

an amount equal to twelve (12) months of the Base Salary, payable 50% in a lump
sum amount within 10 days after the date by which Executive signs and returns a
Release (and any revocation period has lapsed or expired) as provided for in
Paragraph 4.7 below (presuming such Release has not been revoked) and the
remaining 50% over a period of six (6) months thereafter.

 

(d)Section 5.1.1 of the Original Agreement shall be deleted and replaced with
the following:

 

Change in Control Bonus. The Company (or any successor entity) shall pay to the
Executive a lump sum bonus amount equal to three (3) times Executive’s Base
Salary. Such bonus shall be paid to Executive in full simultaneously upon the
close of the transaction that has created the Change of Control.

 

4.Miscellaneous.

 

All other terms and conditions of the Original Agreement shall remain in full
force and effect.

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written, to be effective at the Effective Date.

 

 

EXECUTIVE

 

/s/ Elizabeth Pagliarini                                
Elizabeth Pagliarini

 

 

SUMMIT HEALTHCARE REIT, INC.

 

/s/ J. Steven Roush                                         

By: J. Steven Roush
Title: Chairman of the Board of Directors 

 



 

 

